Citation Nr: 1502460	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

In August 2014, the Board remanded the appeal for further development of the record.

The Board notes that during the course of the appeal, the Veteran indicated that he wished to testify at a hearing before a Decision Review Officer (DRO) at the RO.  In April 2013, the request was withdrawn.  VBMS Entry April 16, 2013.  Therefore, the Board finds that there is no RO hearing request pending at this time. 

While medical evidence was submitted after the last supplemental statement of the case, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  VBMS Entry December 16, 2014.

The Board has considered documentation included in Virtual VA and VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran currently has COPD that is related to active service or events therein, to include asbestos exposure.

2.  The appellant does not have an asbestos-related illness.

3.  Bronchiectasis was not manifest during service or within one year of separation.

4.  A chronic respiratory disorder was not manifest during service and current pathology is unrelated to service.


CONCLUSION OF LAW

A respiratory disorder, to include COPD, was not incurred in or aggravated by service, and bronchiectasis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in April 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in a December 2014 supplemental statement of the case (SSOC).

For all of these reasons, the Board concludes that the claims may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and private treatment records.  VA examinations dated in January 2003, July 2012, April 2013, and August 2014 addressed the Veteran's COPD.  The examinations considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.  

The Social Security Administration (SSA) indicated that no records are available.  VBMS Entry January 16, 2000.  Although the Veteran is in receipt of SSA disability benefits, given his age, under 42 U.S.C. § 402, his SSA disability award was automatically converted to "old age" benefits by the time he turned 65.  Further, Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72.  See 68 F.R. 71210 (December 22, 2003).  Accordingly, since the Veteran is 81 years old, there is no further duty to attempt to secure any records from that agency.

The Veteran also testified at a hearing before a VLJ. During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claim. The VLJ clarified the issue on appeal, clarified the theories of entitlement, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Further, there has been substantial compliance with the Board's August 2014 remand directives, insofar as the RO obtained an addendum to a previous medical opinion.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.
Law & Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Essentially, VA must determine whether records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends he was exposed to asbestos, asbestos dust, and coal dust while working in the boiler room of a ship during service.  See, e.g., Hearing Transcript, p. 8-9.  Service treatment records show he was treated in January 1952 for a bout of pneumonia, which was noted to have cleared "readily" without complications.  STRs, p. 15-18/52.  His separation examination was normal and a report of a chest X-ray dated November 1955 was negative for pulmonary problems.  STRs, p. 29/53.

The issue of current disability has been a point of contention in this case as the Veteran contends he suffers from asbestosis.  For the reasons described below, the Board finds he has a respiratory disorder, but does not have asbestosis or an asbestos-related illness.  Furthermore, no identified post-service pathology is related to service.

In a December 1990 private treatment record, the Veteran was noted to have emphysema.  VBMS Entry October 13, 1998, p. 5.

In a May 1998 private treatment record, the Veteran reported shortness of breath and a history of asbestos exposure to Dr. B, a physician specializing in pulmonary care.  A chest x-ray was taken and pulmonary function testing was conducted.  Based on the results, in June 1998 Dr. B. issued a report, finding the Veteran had moderate chronic obstructive lung disease, which was stable.  He stated, "the possibility also exists that he may have asbestosis. Consideration should be given to performing a high resolution CT scan to rule in or rule out this possibility."  VBMS Entry August 11, 1998.  The record does not indicate that such a scan was then conducted.

In December 2001, a chest x-ray was taken.  The impression was "1. interstitial lung disease, left base is described. 2. Calcified granuloma, left upper lobe as described. 3. Chronic obstructive pulmonary disease is described. 4. Degenerative arthritis, thoracic spine."  VBMS Entry December 13, 2002, p.2.

On VA examination in January 2003, the examiner summarized the medical history and previous diagnostic reports.  The examiner noted the Veteran was exposed to asbestos and asbestos dust in service, where he served for four years on a ship boiler room.  The examiner also noted that after service, the Veteran worked for 33 years for the state of New York as a mechanic of big machinery, where he was also exposed to asbestos.  The examiner also noted a 45-year history of smoking three packs of cigarettes per day.  

The examiner found the Veteran had COPD, moderate in degree.  The most likely etiology was his history of smoking three packs of cigarettes a day for about 45 years.  The examiner found that x-rays did not support a classical finding of asbestosis.  The examiner indicated that asbestos of the lung was possible given the Veteran's history of exposure, but "it [was] not possible to relate this possible diagnosis of asbestosis of the lung to the service, without the resort, to speculation."

On chest x-ray in March 2011, the Veteran was found to have a calcified nodule of the left upper lobe consistent with sequela of a prior granulomatous infection.  He additionally had a noncalcified 2-3 millimeter module on the periphery of the right upper lobe.  He was also noted to have mild bilateral cylindrical bronchiectasis. VBMS Entry July 20, 2011, p. 7.
In a subsequent treatment record, of March 2011, the Veteran was found to have moderate/severe COPD per pulmonary function tests.  VBMS Entry July 20, 2011, p. 9.

In April 2011, a private pulmonologist, Dr. A., reviewed the March 2011 reports.  The lung nodules were found too small to biopsy or obtain a PET scan.  A follow-up plan was outlined.  Dr. A. diagnosed bronchiectasis without exacerbation and prescribed medication.  The Veteran's history of in-service and post-service asbestos exposure was documented.  Dr. A. determined, " his CT scan does not reveal any clear cut evidence of asbestosis."  VBMS Entry July 20, 2011, p. 2-4.

In July 2012, Dr. A. completed a VA disability questionnaire on behalf of the Veteran.  He stated that the Veteran had asbestosis and COPD.  VBMS Entry July 27, 2012.  These findings were reiterated in reports of October 2012 and November 2014. VBMS Entries October 4, 2012, & November 19, 2014, respectively.

On VA examination in April 2013, the Veteran was found to have COPD.  A negative nexus opinion was offered.  With regard to his asbestos exposure, the examiner noted Dr. A.'s April 2011 finding that the Veteran's CT scan did not indicate asbestosis and his subsequent statements to the contrary.  The examiner stated, "I reviewed the vet's CT scans. I concur with the original statement. There is no evidence of asbestosis noted. Due to the pulmonologist contradicting himself, I have ordered a high resolution CT which will clearly confirm or deny the
presence of asbestosis."

In April 2013, a high-resolution CT scan was performed.  The reading physician determined there were "no pleural plaques to suggest asbestos exposure."   The impression of the reading physician was : "1. Moderate centrilobular emphysema. 2. Peripheral reticular and basilar groundglass opacities consistent with interstitial
lung disease such as NSIP [nonspecific interstitial pneumonia]."  VBMS Entry April 26, 2013.

In May 2014, Dr. A. submitted a letter stating the Veteran has COPD and asbestosis.  He stated, " His COPD was caused in part by exposure to fumes and dusts while working on boilers in the US NAVY. His asbestosis was caused in part by exposure to asbestos while working on boilers in the US NAVY. These opinions are held to within a reasonable degree of medical certainty." VBMS Entry May 19, 2014.

In August 2014, the Board remanded the matter to reconcile the evidence.

On VA examination in August 2014, the examiner opined it was less likely than not that the Veteran has asbestosis.  In rationale, the examiner reiterated the findings of the April 2013 high-resolution CT scan showing no pleural plaques indicative of asbestos exposure.  She noted that the pulmonary function studies conducted on examination in April 2013 were consistent, and indicated a "severe obstructive ventilatory defect without significant bronchodilator response."  The examiner noted that asbestosis, by contrast, is  a restrictive ventilatory defect.  She opined, "the Veteran's COPD is more than likely as not related to 30+ year history of
smoking. As the term indicates it is an obstructive ventilatory defect as supported by the PFT results. One of the main causes of emphysema - the type of COPD the Veteran has been diagnosed with, is smoking, not asbestos exposure. Research indicates that asbestos exposure and a cigarette smoking history, increases a person's chance of asbestosis. However, fortunately in this Veteran, the evidence does not support a diagnosis of asbestosis."

In this case, the more probative evidence of record indicates that the Veteran does not have asbestosis.  Clearly there is a conflict in the evidence of record. Although each examiner is competent, the Board concludes that the opinion of Dr. A. is less probative.   As noted by the Court, it is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

The finding of asbestosis by Dr. A. is of lower probative value as it is clear from the record that a high-resolution CT scan is significant in determining the presence of asbestosis.  In April 2013 this high-resolution testing was performed, and the reading physician specifically determined that there were no pleural plaques present to indicate the disorder.  The August 2014 VA examiner reviewed the findings and concurred.  Significantly, it does not appear that Dr. A. reviewed the April 2013 high-resolution CT scan in rendering his subsequent reports of May 2014 and November 2014.
  
His opinion is also of diminished probative value given the fact that in the course of the appeal he contradicted his finding as to the presence of asbestosis without explanation.  Further, subsequent to Dr. A.'s first determination in July 2012 that the Veteran had asbestosis, various treatment providers and examining physicians reviewed the Veteran's medical history, including the same diagnostic imaging available to Dr. A., and none concurred that the Veteran had asbestosis.  

The Board is additionally cognizant of the findings of possible asbestosis by the VA examiner in January 2003 and Dr. B. in June 1998.  However, these findings are speculative.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  

In short, we have afforded greater probative value to the findings of physicians in December 1990, May 1998, July 1998, December 2001, January 2003, March 2011, April 2013, and particularly the findings of the April 2013 reading physician of the high-resolution CT scan and the August 2014 VA examiner, that there is no objective evidence of asbestosis.  The findings of these providers were based on a review of critical diagnostic reports and objective evidence, are justified with well-reasoned conclusions, and are consistent with each other.  The opinions/findings are more thorough and based on clinical evidence, and therefore are afforded greater probative weight.

On the issue of whether the Veteran's current COPD may be related to service, as described above, the January 2003 VA examiner attributed the disorder to the Veteran's extensive history of smoking.  The April 2013 VA examiner similarly offered a negative nexus opinion.  The August 2014 VA examiner again opined the disorder is unrelated to service, explaining that COPD is an obstructive ventilator defect that research indicates is consistent with cigarette smoking.
The Board recognizes that while bronchiectasis has been intermittently noted in the course of the appeal, the Veteran has undergone multiple examinations and no VA or private examiner has suggested the disorder is related to active service or events therein.  Further development in this regard is not needed.

The Board finds the VA examination reports of January 2003, April 2013, and August 2014 to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners based their opinions on an examination of the claims file and the Veteran's diagnostic reports.  They reviewed and accepted the Veteran's reported history and symptoms in rendering the opinions.  They provided rationales for the conclusions reached.  

By contrast, the positive opinion of Dr. A. in May 2014 that the Veteran's COPD is related to service is of less probative value because it does not contain a rationale or explanation of any kind.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its reasoning.)  

The only other evidence to the contrary of the VA examination reports is the lay evidence.  Here, the Board finds that the Veteran's lay assertions are competent.  But this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board finds that the lay statements regarding an association between the Veteran's symptomatology and service and are credible (based upon the report of Dr. A)..  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners in this case were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's COPD was not related to service.  Other etiologies were identified.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.  In essence, the lay evidence is accorded no greeter probative value than the background evidence upon which it is based.

For these reasons, the Board finds that the current COPD is not due to disease or injury that was incurred in or aggravated by active service.  

The Board additionally notes that while chronic disabilities, such bronchiectasis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not indicate bronchiectasis within one year of the Veteran's November 1955 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present conditions and in-service injury or disease, bronchiectasis was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    Finally, regardless of the diagnoses entered, we find that the inservice manifestation resolved and that there is no relationship between post-service pathology and any inservice manifestation or event.

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for a respiratory disorder to include COPD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


